PER CURIAM.
The state seeks certiorari review of an order of the circuit court granting Christine Urf’s motion to seal records. We find no departure from the essential requirements of law in the court’s agreement to seal its own records. See, e.g., Johnson v. State, 336 So.2d 93 (Fla.1976). However, we do agree that the court exceeded its authority in ordering the sealing by law enforcement agencies of arrest and criminal history records, because Urf, having been adjudged guilty of the offenses in question, did not qualify for such extraordinary relief. §§ 943.058(2) and 943.058(3), Fla.Stat. (1987). Accordingly the petition for writ of certiorari is granted in part and denied in part, and the circuit court is directed to correct its order of June 3, 1987, consistent with this opinion.
RYDER, A.C.J., and CAMPBELL and PARKER, JJ., concur.